          Case 2:18-cv-04379-JS Document 13 Filed 12/14/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 _________________________________________
                                               :
 Northeast Industries LLC and Joseph DeLuca    :
                                               :
                               Plaintiffs      : CIVIL ACTION
                                               :
                 v.                            :
                                               : NO.: 2:18-cv-04379-JS
 On Target Laboratories LLC; On Target         :
 Laboratories, Inc., and Martin R. Low         :
                                               : Jury Trial Demanded
                               Defendants.
 _________________________________________

                                 ENTRY OF APPEARANCE

       Kindly enter Oliver D. Griffin’s appearance on behalf of Plaintiffs Northeast Industries

LLC and Joseph DeLuca in the above referenced matter.



                                                    KUTAK ROCK LLP


                                            By:     /s/ Oliver D. Griffin
                                                    Oliver D. Griffin, Esquire
                                                    Peter N. Kessler, Esquire
                                                    1760 Market Street
                                                    Suite 1100
                                                    Philadelphia, PA 19103
                                                    (215) 299-4384
                                                    oliver.griffin@kutakrock.com
                                                    peter.kessler@kutakrock.com

                                                    Attorneys for Plaintiff



Dated: December 14, 2018
           Case 2:18-cv-04379-JS Document 13 Filed 12/14/18 Page 2 of 2




                             CERTIFICATE OF APPEARANCE

I, Oliver D. Griffin, do hereby certify on this 14th day of December, 2018, that I have served a

true and correct copy of the foregoing Entry of Appearance upon all counsel of record via the

Court’s electronic filing system:




                                                     /s/ Oliver D. Griffin
                                                     Oliver D. Griffin
